     Sarah Tuthill-Kveton, WSBA No. 51801
 1
     Email: sarah@chockbarhoum.com
 2   Tracy J. Frazier, WSBA No. 43896
     Email: tracy.frazier@chockbarhoum.com
 3   Chock Barhoum LLP
     121 SW Morrison Street, Suite 500
 4   Portland, OR 97204
     Telephone: (503) 233-3000
 5
     Fax: (503) 954-3321
 6          Attorneys for Defendant Chipotle Mexican Grill, Inc.
 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10
     BRIAN DAVIS an individual,                          )
                                                         )      Civil Case No.
11                                                       )
                                   Plaintiff,            )
12 v.                                                    )
                                                         )       NOTICE OF REMOVAL OF
13                                                       )       ACTION
   CHIPOTLE MEXICAN GRILL, INC. a foreign
                                                         )
14 corporation doing business in Washington, and         )       JURY TRIAL DEMANDED
   ABC CORPORATION 1-10,                                 )
15                                                       )
                                 Defendants.             )
16                                                       )
                                                         )
17
            TO: THE CLERK OF THE ABOVE ENTITLED COURT:
18
            PLEASE TAKE NOTICE that pursuant to 28 U.S.C. § 1441, 1446 and 1332(2), Chipotle
19
     Mexican Grill, Inc. (“Defendant”) removes this action from the Superior Court of the State of
20
     Washington for the County of King to the United States District Court for the Western District of
21
     Washington in Seattle, Washington.
22
                                           RELEVANT FACTS
23
            On March 3, 2020, Defendant was served with a Summons and Complaint captioned Brian
24
     Davis, an Individual vs. Chipotle Mexican Grill, a foreign corporation doing business in
25
     Washington, and ABC Corporation 1-10, King County Superior Court Case No. 20-2-05332-5
26
     SEA. Copy of the Complaint is attached hereto as Exhibit A and the affidavit of service is attached
27

28

     NOTICE OF REMOVAL OF ACTION JURY TRIAL DEMANDED- 1
 1 as Exhibit B to the Declaration of Sarah E. Tuthill-Kveton, filed concurrently herewith. The

 2 amount in controversy is in excess of $75,000. Decl. of Tuthill-Kveton, ¶ 3, Ex. C.

 3                                    GROUNDS FOR REMOVAL
 4          Pursuant to 28 U.S.C. § 1441(a), a defendant may remove an action filed in the state court
 5 to the United States District Court if the district court has diversity jurisdiction under 28 U.S.C. §

 6 1332(a)(1). If the case started by the initial pleading is not removable, a notice of removal may be

 7 filed within thirty days after receipt by the defendant, through service or otherwise, a copy of an

 8 amended pleading, motion, order or other paper form which it may first be ascertained that the

 9 case is one which is or has become removable. 28 U.S.C. § 1441(b)(3).
10          The Plaintiff’s claims for relief against defendant exceed $75,000. Decl. of Tuthill-Kveton,
11 ¶ 3, Ex. C. that confirmation was within 30-days of filing Defendant’s Notice of Removal.

12 Additionally, Plaintiff and Defendant reside in different states. Upon information and belief,

13 Plaintiff resides in Washington. Compl. ¶ 1.1. Defendant is a California foreign business

14 corporation registered in the State of Washington. Decl. of Tuthill-Kveton ¶ 4.

15          This is an action over which the United States District Court has diversity jurisdiction
16 pursuant to 28 U.S.C. § 1332(a)(1).

17                                 TIMELINESS AND PROCEDURE
18          This Notice of Removal was filed within thirty days after Defendant first ascertained that
19 the case is one which has become removable. 28 U.S.C. § 1441(b)(3). Initially, plaitniff was

20 unclear whether his claim exceeded $75,000. Decl. of Tuthill-Kveton ¶ 6. On March 13, 2020,

21 Defendant served Interrogatories requesting the amount of general damages as well as itemized

22 “special damages.” Plaintiff responded on April 10, 2020 providing that his special damages were

23 less than $75,000, but and failed to provide an amount of general damages. Decl. of Tuthill-

24 Kveton, ¶ 5, Ex. D.

25          Counsel for Defendant consistently inquired on whether a decision had been made as to
26 the value of the case with no definite response. Id. On August 10, 2020, Plaintiff failed to timely

27 submit the case to arbitration, as required by the King County Case Schedule. Id. at ¶¶ 3, 6, Ex. C.

28 All cases with a value of $100,000 or less are subject to arbitration in King County. As such,

     NOTICE OF REMOVAL OF ACTION JURY TRIAL DEMANDED- 2
 1 plaintiff must believe that his case has a value in excess of $100,000 and therefore did not remove

 2 the case to arbitration. Id. It has been less than 30 days since August 10, 2020, therefore the

 3 removal is timely.

 4          Counsel for Defendant will file a copy of this Notice of Removal with the Clerk of the
 5 Superior Court of the State of Washington for the County of King and will give notice of same to

 6 Plaintiff as required by 28 U.S.C. § 1446(d).

 7          WHEREFORE, Defendant prays that this action be removed from the Superior Court for
 8 the County of King and placed on the docket of the United States District Court for the Western

 9 District of Washington in the Seattle Division.
10          Dated this 21st day of August, 2020.
11                                        CHOCK BARHOUM LLP
12

13                                        Sarah Tuthill-Kveton, WSBA No. 51801
14                                        Email: sarah@chockbarhoum.com
                                          Tracy J. Frazier, WSBA No. 43896
15                                        Email: tracy.frazier@chockbarhoum.com
                                                 Attorneys for Defendant
16

17

18
19

20

21

22

23

24

25

26

27

28

     NOTICE OF REMOVAL OF ACTION JURY TRIAL DEMANDED- 3
     Sarah Tuthill-Kveton, WSBA No. 51801
 1
     Email: sarah@chockbarhoum.com
 2   Tracy J. Frazier, WSBA No. 43896
     Email: tracy.frazier@chockbarhoum.com
 3   Chock Barhoum LLP
     121 SW Morrison Street, Suite 500
 4   Portland, OR 97204
     Telephone: (503) 233-3000
 5
     Fax: (503) 954-3321
 6          Attorneys for Defendant

 7                         IN THE UNITED STATES DISTRICT COURT

 8                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 9 BRIAN DAVIS an individual,                             )
                            Plaintiff,                    )      Civil Case No.
10 v.                                                     )
                                                          )      CERTIFICATE OF SERVICE
                                                          )
11 CHIPOTLE MEXICAN GRILL, INC. a foreign                 )
   corporation doing business in Washington, and
                                                          )
12 ABC CORPORATION 1-10,                                  )
                                                          )
13                                 Defendants.

14          I hereby certify that on this 21st day of August, 2020, I will electronically file the foregoing

15 with the Clerk of the Court using the CM/ECF system, which will then send a notification of such

16 filing to all registered individuals. Additionally, I hereby certify that a true copy of the foregoing

17 NOTICE OF REMOVAL OF ACTION was served as stated below on:

18           Thomas Moore, WSBA #46027                           By hand delivery
             LEHMBECKER LAW                                      By first-class mail*
19           400 – 108th Avenue NE, Suite 500                    By overnight mail
             Bellevue WA 98004                                   By facsimile transmission
20                  Attorneys for Plaintiff                       Fax #:
                                                                 By e-mail: tmoore@lehmlaw.com;
21                                                                rgoettel@lehmlaw.com

22 *With first-class postage prepaid and deposited in Portland, Oregon.

23          Dated this 21st day of August, 2020.

24                                         CHOCK BARHOUM LLP

25
                                           Sarah Tuthill-Kveton, WSBA No. 51801
26                                         Email: sarah@chockbarhoum.com
                                                  Attorneys for Defendant
27

28

     CERTIFICATE OF SERVICE
